Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                    )      Case No. 19-CV-61084-CIV-SCOLA
  the States of Arkansas, California,          )
  Colorado, Connecticut, Delaware, Florida, )
  Georgia, Illinois, Indiana, Iowa, Louisiana, )
  Maryland, the Commonwealth of                )
  Massachusetts, Michigan, Minnesota,          )
  Missouri, Montana, Nevada,                   )
  New Jersey, New Mexico,                      )
  New York, North Carolina, Oklahoma,          )
  Rhode Island, Tennessee, Texas, Vermont, )
  the Commonwealth of Virginia, Washington,)
  and the District of Columbia,                )
  Ex rel. AMBER WATT,                          )
                                               )
                                 Plaintiffs,   )
  v.                                           )
                                               )
  VIRTUOX, INC.,                               )
                                               )
                                 Defendant.    )
  ____________________________________)

              PLAINTIFF/RELATOR AMBER WATT’S MEMORANDUM
       IN OPPOSITION TO DEFENDANT’S REQUEST FOR JUDICIAL NOTICE IN
                      SUPPORT OF MOTION TO DISMISS

         Plaintiff/Relator Amber Watt (“Plaintiff”), by and through her undersigned counsel, submits

  the following Memorandum in Opposition to Defendant’s Request for Judicial Notice in Support

  of its Motion to Dismiss.

                                         INTRODUCTION

         On May 7, 2021, Defendant filed its Motion to Dismiss the Complaint in the above

  captioned case. On May 13, 2021, Defendant filed a Request for Judicial Notice in Support of its

  Motion to Dismiss. Defendant’s request seeks to have the Court take Judicial Notice of seven

  documents, pursuant to Federal Rule of Evidence 201. Defendant fails to identify what facts
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 2 of 10




  contained in those documents it wants the Court to judicially notice.

            Plaintiff objects to Defendant’s request for several reasons. First, FRE 201 applies to the

  judicial notice of adjudicative facts, and none of the documents can be considered adjudicative

  facts. Second, two of the documents specifically set forth disclaimers that they are not to be relied

  upon by any party in any matter civil or criminal, are not final agency actions, and are not binding

  on federal courts.

            FRE Rule 201(a) addresses the Scope of the rule, and states that: “This rule governs judicial

  notice of an adjudicative fact only, not a legislative fact.” (emphasis added). Rule 201(b) addresses

  the kinds of facts that may be judicially noticed. It states that “The court may judicially notice a

  fact that is not subject to reasonable dispute because it: (1) is generally known within the trial

  court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

  accuracy cannot reasonably be questioned.” (emphasis added). What is missing from Defendant’s

  request, is what facts it is asking the court to judicially notice. Defendant has simply put forth

  seven documents and asked the court to take judicial notice of the whole document. That is not the

  type of adjudicative facts that FRE Rule 201 addresses. Additionally, Defendant relies on the

  position that simply because the documents are public records, that they should therefore be

  judicially noticed. Simply because one can locate a document on a government website does not

  automatically make it an adjudicative fact, appropriate for judicial notice in every case filed.

                                          LEGAL ARGUMENT

            1. The Court Should Not Take Judicial Notice of the Documents at Issue As They
               Have no Specific Relation to the Parties or Claims in The Case at Hand, and the
               Defendant Has Not Identified What Facts it Wants the Court to Judicially Notice.

            Defendant’s Request cites to the 11th Circuit U.S. Court of Appeal’s decision in Dippin’

  Dots, Inc. v. Frosty Bites Distribution, LLC, 369 F.3d 1197 (11th Cir. 2004). At issue was the


                                                     2
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 3 of 10




  district court taking judicial notice “of the fact that color indicates flavor of ice cream.” Id. at 1204.

  The district court considered the fact that color indicates flavor of ice cream, and determined that

  this was not seriously open to dispute, and was established as true without the normal requirement

  of proof by evidence. Id. (emphasis added).

            However, the Appellate court went on to caution against the misuse of the judicial notice

  process.


            While a court has wide discretion to take judicial notice of facts, the “taking of
            judicial notice of facts is, as a matter of evidence law, a highly limited process.”
            “The reason for this caution is that the taking of judicial notice bypasses the
            safeguards which are involved with the usual process of proving facts by competent
            evidence in district court.


  Id. at 1204 – 1205. (Internal citations omitted) (emphasis added). Defendant’s failure to even

  identify what adjudicative facts it seeks to have judicially noticed, bypasses these evidentiary

  safeguards.

                The Defendant’s request relies on Horne v. Potter, 392 Fed. Appx. 800, 802 (11th Cir.

  2010), for the position that a court may take judicial notice of public records. Defendant further

  relies on Pozdol v. City of Miami, 996 F. Supp. 2d 1290, 1299 n. 14 (S.D. Fla. 2014) (citing Halmos

  v. Bomardier Aerospace Corp., 404 Fed.App. 376, (11th Cir. 2010)), for the position that

  publications, letters and memoranda published by governmental agencies are matters of the public

  record. In those cases, the court was taking judicial notice of certain facts contained in those

  records. The documents in the above-cited cases were specific to the parties and/or claims asserted

  in the action. However, Defendant in the case at hand, requests the court take judicial notice of

  documents that have no specific application to the parties or claims in Plaintiff’s case.




                                                     3
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 4 of 10




            In Horne, the plaintiff, an African-American woman, had filed a second claim of

  discrimination. The defendant moved to dismiss based on res judicata. The district court took

  judicial notice of documents from plaintiff’s prior case to establish that the prior case arose out of

  the same nucleus of operative fact as the plaintiff’s second action. Horne, at 802 – 803. The district

  court took judicial notice of these documents, which were specific to the plaintiff’s case, as they

  were public records that were not subject to reasonable dispute because they were capable of

  accurate and ready determination by resort to sources whose accuracy could not reasonably be

  questioned. Id. at 802. The judicially noticed documents contained adjudicative facts specific to

  the plaintiff’s claims, that the judge could rely upon to consider defendant’s motion to dismiss,

  based on a defense of res judicata. Defendant in the case at hand simply puts forth documents it

  calls public records because they can be pulled from government websites, that apply broadly across

  the medical industry, and concludes that they should be judicially noticed. Not one of the

  documents set forth by the Defendant is specific to any party in this case. Defendant seems to take

  the position that it is appropriate for a court to take judicial notice in every case, of any document

  that can be found on a government website. That is not what the cases Defendant cites would

  support.

            Pozdol v. City of Miami, 996 F. Supp. 2d 1290, 1299 n. 14 (S.D. Fla. 2014), involved a 42

  U.S.C.A. §1983, excessive force case. In Pozdol, at issue for purposes of the defendant’s motion

  to dismiss was whether the Plaintiff could establish a causal connection between the constitutional

  deprivation at issue, and the supervising defendant. Id. at 1298. Such a causal connection may be

  established by a history of widespread abuse, which puts the supervising defendant on notice. Id.

  at 1299. The court was asked to take judicial notice of a letter from the Department of Justice,

  detailing the history of widespread abuse by the City of Miami Police Department. Id. at 1299.



                                                   4
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 5 of 10




  The adjudicative fact the court was taking judicial notice of, was the three year history of excessive

  force by police officers in Miami, for the three years leading up to the shooting death of Drew

  Pozdol, by a Miami police officer. Id. at 1299. These adjudicative facts were specifically applicable

  to that case, and were directly applicable to the district court judge’s decision as to whether the

  supervising defendant had notice of such excessive use of force by the Miami police department.

  These adjudicative facts were directly applicable to the district court judge’s evaluation of the

  defendants’ motions to dismiss. Again, this is distinguishable from the non-specific documents

  Defendant submits in its Request for Judicial Notice.

            Halmos v. Bomardier Aerospace Corp., 404 Fed.App. 376, (11th Cir. 2010), involved a

  claim for malicious prosecution. “The district court relied upon undisputed facts of public record,

  including the undisputed fact that Halmos did not file a motion to dismiss during the four-year

  Texas lawsuit, that he filed individual counterclaims in his name in the Texas lawsuit, and that one

  would not know the proper defendant to sue as there was no entity called “PAH Corporation” in

  existence in Florida at the time the Texas lawsuit was filed.” Halmos at 377.                These are

  adjudicative facts that were established by the public record. They were specific as to the Plaintiff,

  and were directly applicable to whether the Plaintiff had sufficiently pled a malicious prosecution

  case. This is entirely different from the documents set forth in Defendant’s Request in the case at

  hand, which are non-specific to the parties or the claims in this matter.

            The Defendant has not met the requirements of FRE Rule 201. Defendant has not set forth

  adjudicative facts, of which it requests that the court take judicial notice. Defendant sets forth seven

  documents, without identifying what adjudicative facts are to be judicially noticed. Further, as

  discussed above, these documents are in no way specific to any party or claim in this action, and

  are not appropriate to be judicially noticed pursuant to FRE Rule 201.



                                                    5
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 6 of 10




            2.   The Court Should Not Take Judicial Notice of Two of The Documents at Issue As
                 By Their Own Self Stated Limitations They Are Not Appropriate For Judicial
                 Notice

            Two of the seven documents that Defendant sets forth to be judicially noticed, by their own

  terms are not appropriate for such treatment.

            Defendant identifies “DOJ Memorandum: Limiting Use of Agency Guidance Documents

  in Affirmative Civil Enforcement Cases”, as a document to be judicially noticed. As discussed

  above, this document is in no way specific to the parties, or claims at issue in Plaintiff’s Complaint.

  Further, this document does not mention the Independent Diagnostic Testing Facility industry

  which is at issue in the present case. What the document does specifically state is that:


            This memorandum is an internal Department of Justice policy directed at
            Department components and employees. Accordingly, it is not intended to, does
            not, and may not be relied upon to, create any rights, substantive or procedural,
            enforceable at law by any party in any matter civil or criminal.


  Accordingly, the Defendant is requesting that this court create an adjudicative fact out an internal

  memorandum, that specifically limits its use by any party in any matter civil or criminal.

            Defendant identifies “Advisory Opinion 20-05 on Implementing Allina” as a document to

  be judicially noticed. This document is also not specific to the parties, or claims at issue, in

  Plaintiff’s Complaint. This document also does not mention the Independent Diagnostic Testing

  Facility industry. What it does specifically state is that:


            This advisory opinion sets forth the current view of the Office of the General
            Counsel. It is not a final agency action or a final order. Nor does it bind HHS or
            the federal courts. It does not have the force or effect of law.

  The Defendant is requesting that this court create an adjudicative fact out an advisory opinion that

  specifically states it is not a final order, and that it does not bind federal courts. By its own self-


                                                    6
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 7 of 10




  stated limitations, it would be inappropriate for this document to be judicially noticed.


            3. The Ninth Circuit Court of Appeals’ Analysis of the Overuse and Improper
               Application of Judicial Notice

            In Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988 (9th Cir. 2018), the court addressed

  the “overuse and improper application of judicial notice”, and sought to clarify when it is proper to

  take judicial notice of facts in documents and when it is not. Id. at 998 - 999. The court stated:


            The overuse and improper application of judicial notice and the incorporation-by-
            reference doctrine, however, can lead to unintended and harmful results.
            Defendants face an alluring temptation to pile on numerous documents to their
            motions to dismiss to undermine the complaint, and hopefully dismiss the case at
            an early stage. Yet the unscrupulous use of extrinsic documents to resolve
            competing theories against the complaint risks premature dismissals of plausible
            claims that may turn out to be valid after discovery.

  Id. at 999. The court in Khoja was considering the dismissal by the district court of an action under

  the Securities Exchange Act of 1934. The court concluded that the district court abused its

  discretion by improperly considering materials outside the Complaint.

            The district court took judicial notice of three exhibits, all of which were public records.

  The first document was an investor call transcript submitted to the SEC. The appellate court stated

  that despite this being a source whose accuracy cannot be questioned, that accuracy is only part of

  the inquiry under Rule 201(b). Id. at 999. The appellate court determined that a court must also

  consider-and identify-which fact or facts it is noticing from such a transcript. “Just because the

  document itself is susceptible to judicial notice does not mean that every assertion of fact within

  that document is judicially noticeable for its truth.” Id. Further that “[h]ere, the district court did

  not clearly specify what fact or facts it judicially noticed from this transcript.” Id. As such, the

  appellate court concluded that this document should not have been judicially noticed.




                                                     7
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 8 of 10




            This is directly applicable to the matter at hand. The Defendant has not specified what

  adjudicative facts it asks the court to judicially notice. Defendant simply submits seven documents

  that contain a multitude of facts, legal arguments, and positions, and requests that they be judicially

  noticed. The Defendant is improperly attempting to use extrinsic documents to undermine the

  Complaint.

            The second document that the Khoja court ultimately concluded should not have been

  judicially noticed, was a 2014 EMA report. The appellate court again acknowledged that an agency

  report is generally susceptible to judicial notice, but then stated that “ascertaining this factor is only

  part of the inquiry under Rule 201(b)”. Id. at 1000. The appellate court concluded that since there

  is a reasonable dispute as to what the report establishes, the district court abused its discretion in

  taking judicial notice of the 2014 EMA Report. Id. at 1001.

            This is also directly applicable to the case at hand. The documents submitted by Defendant

  touch on multiple legal arguments and issues, and are subject to reasonable dispute as to what they

  establish. This makes them inappropriate for judicial notice.

            The third document that the district court had judicially noticed in Khoja, was a World

  International Property Organization patent application. The appellate court determined that this

  was appropriate as the “district court noticed only the filing date of the WIPO application.” Id. at

  1001. This is a clear adjudicative fact that was specific to the parties involved in the action, and

  contained in a public record that was “verifiable with certainty, and of the same type as other

  governmental documents which courts have judicially noticed.” Id. This is clearly distinguishable

  from the documents that Defendant is requesting the Court to judicially notice.

            In the case at hand, there are three documents submitted by Defendant: (1) DOJ

  Memorandum: Limiting Use of Agency Guidance Documents in Affirmative Civil Enforcement



                                                     8
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 9 of 10




  Cases; (2) DOJ, Justice Manual, Title 1-20.100; and (3) Advisory Opinion 20-05 on Implementing

  Allina, all of which discuss the issue of the use of government guidance documents in civil

  enforcement cases. These memoranda and advisory opinions touch on multiple arguments and

  issues, and are subject to reasonable dispute as to what they establish. The documents do not set

  forth facts specific to the parties and/or claims in this action, of which this court could take judicial

  notice. As the Defendant has failed to point to any fact set forth in these documents, in its request

  for judicial notice, and as these documents are subject to reasonable dispute as to what they

  establish, they should not be judicially noticed.

            Defendant is undertaking the same piling on of numerous documents to their motion to

  dismiss to undermine the complaint that is warned about by the Khoja court. For the above reasons,

  the court should not take judicial notice of these documents, and should deny Defendant’s request.


            4. The Defendant has converted its Motion to Dismiss to a Motion for Summary
               Judgment by relying on matters outside of the pleadings that are not appropriate
               For judicial notice

            By submitting these seven documents in support of its motion to dismiss, that are not

  appropriate for judicial notice, Defendant is relying on matters outside of the pleadings. As such,

  pursuant to F.R.C.P. Rule 12(d), the Defendant’s motion to dismiss should be treated as a motion

  for summary judgment under Federal Rule of Civil Procedure 56. See Fed. R. Civ. Pro. Rule 12(d).




                                                      9
  45576086 v1
Case 0:19-cv-61084-RNS Document 71 Entered on FLSD Docket 05/21/2021 Page 10 of 10




                                               CONCLUSION

            Based on the above, the Plaintiff respectfully requests that the Court deny Defendant’s

  Request for Judicial Notice.


 Dated: May 21, 2021                                   Respectfully submitted,

                                                       Laurence S. Litow (FL Bar No.: 0328758)
                                                       Andrew G. Melling (admitted pro hac vice)
                                                       Burr & Forman, LLP
                                                       Las Olas Centre II
                                                       350 East Las Olas Blvd., Suite 1440
                                                       Ft. Lauderdale, FL 33301
                                                       954-414-6200
                                                       954-414-6201 (Fax)
                                                       lslitow@burr.com


                                                       s/Laurence S. Litow
                                                       Laurence S. Litow
                                                       Attorneys for Relator, Amber Watt




                                         Certificate of Service

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  with the Clerk of the Court using CM/ECF, and served via CM/ECF on all counsel of record this
  21st day of May, 2021.


                                                       s/Laurence S. Litow
                                                       Laurence S. Litow




                                                  10
  45576086 v1
